Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James N. Kallis on 5/5/2022.

The application has been amended as follows: 
Claim 1: A display device assembly having a mirror surface, comprising: a display device having the mirror surface, wherein the display device comprises a mirror component and a back plate spaced apart from each other, and the back plate is provided with an avoiding hole; an inner wall hanging component, wherein the inner wall hanging component is located between the mirror component and the back plate and is connected to at least one of the mirror component and the back plate; and an outer wall hanging component, wherein the outer wall hanging component is located on a side of the back plate away from the mirror component, and a portion of the outer wall hanging component passes through the avoiding hole and is engaged detachably with the inner wall hanging component, wherein the inner wall hanging component is connected to the mirror component, a surface of the mirror component facing the inner wall hanging component is provided with a fixing plate, and the inner wall hanging component and the fixing plate are connected by using a fastener, and wherein the inner wall hanging component is not connected to the back plate.
Claim 3 (cancelled)
Claim 4: The display device assembly having the mirror surface according to claim 1, wherein the fixing plate is adhesively connected to the mirror component.
Claim 5 (cancelled)
Reasons for Allowance
Claims 1-2, 4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Yang et al. (US 10076176 B2) discloses a display device assembly (see fig 1) having a mirror surface, comprising: a display device (see column 37, lines 64-67 and column 38, lines 1-14; In certain implementations, instead of or in addition to the other control mechanisms described herein, a display (e.g., a virtual display, touchscreen, LCD, OLED, LED, or the like) can be provided on the mirror assembly. In some variants, the display is behind one or more portions of a mirrored surface of the mirrored assembly. For example, in some embodiments, the display is in a position that is behind a two-way mirror portion of a surface of the mirror assembly) having the mirror surface, wherein the display device comprises a mirror component (central mirror surface 52+ first side mirror surface 54+ second side mirror surface 56 in fig 8) and a back plate (support backing 41b in fig 8) spaced apart from each other, and the back plate is provided with an avoiding hole (an aperture 36 in fig 8); an inner wall hanging component (support frame 41a in fig 8), wherein the inner wall hanging component is located between the mirror component and the back plate and is connected to at least one of the mirror component and the back plate; and an outer wall hanging component (pivot portion 32 in figs 22-23; herein, the central support backing 41b can include an aperture 36 through which the pivot portion 32 can extend to engage with the head portion 40), wherein the outer wall hanging component is located on a side of the back plate away from the mirror component, and a portion of the outer wall hanging component (vertical swivel joint 34 in figs 22-23) passes through the avoiding hole and is engaged detachably with the inner wall hanging component.

The best prior art of record, taken alone or in combination thereof, fails to teach a display device assembly having a mirror surface including, along with other limitations, a surface of the mirror component facing the inner wall hanging component is provided with a fixing plate, and the inner wall hanging component and the fixing plate are connected by using a fastener, and wherein the inner wall hanging component is not connected to the back plate as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIDHI THAKER/Primary Examiner, Art Unit 2835